991 F.2d 801
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Matheson FRIEMON, Appellant,v.WAL-MART STORES, INC., Appellee.
No. 92-2424.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 15, 1993.Filed:  April 15, 1993.

Before WOLLMAN and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
On December 16, 1987, Matheson Friemon slipped and fell in a Wal-Mart store in House Springs, Missouri, allegedly as the result of stepping in some spilled motor oil.  Friemon brought an action in state court to recover for the injuries that he allegedly suffered as a result of the fall.  The action was removed to federal court and was tried by consent of the parties before a United States magistrate judge.1  At the conclusion of the two-day trial, the jury returned a verdict in favor of the defendant.  Friemon's motion for new trial was denied.  He now appeals, contending that the magistrate judge erred in excluding certain proferred testimony.


2
Having reviewed the record, we conclude that the magistrate judge committed no error of law in excluding the testimony in question.  Because an extended opinion in this highly fact-specific case would have no precedential value, we affirm without further discussion of the issues.


3
The judgment is affirmed.  See 8th Cir.  Rule 47b.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri